Citation Nr: 1338550	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  10-28 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss. 

3.  Entitlement to increases in the "staged" (10 percent prior to December 7, 2012, and 20 percent from that date) ratings assigned for lumbosacral strain. 

4.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral pain syndrome. 

5.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral pain syndrome.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1977 to May 1981 and from September 1983 to October 1986.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO), that granted service connection for lumbosacral strain and right and left knee patellofemoral pain syndrome rated 10 percent, each, effective August 28, 2008 (the date of the claims to reopen); denied service connection for tinnitus; and declined to reopen a claim of service connection for bilateral hearing loss.  In June 2011, the case was remanded for additional development.  An interim December 2012 rating decision increased the rating for lumbosacral strain to 20 percent, effective December 7, 2012.  

The issues of service connection for tinnitus and regarding the ratings for right and left knee patellofemoral pain syndrome and lumbosacral strain are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required. 


FINDINGS OF FACT

1.  An unappealed July 2007 rating decision denied the Veteran's claim of service connection for bilateral hearing loss, based essentially on a finding that a bilateral hearing loss disability was not shown (no current disability).  

2.  Evidence received since the July 2007 rating decision does not tend to show that the Veteran had, or during the pendency of the appeal has had, a hearing loss disability; does not relate to the unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for bilateral hearing loss may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

In a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  An October 2008 letter provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record and has not alleged that notice was less than adequate.  

Recent VA treatment records have been secured.  Notably, the Veteran receives Social Security Administration (SSA) disability benefits.  Records pertaining to his award of such benefits are constructively of record and are being secured with respect to the remaining issues on appeal.  Given that the record does not show (and the Veteran denies) that he has a hearing loss disability, the SSA records cannot be relevant to this claim to reopen.  Therefore, there is no need to defer consideration of this matter until those records are received.  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran has not identified any evidence that remains outstanding with respect to his claim of service connection for bilateral hearing loss.  

Legal Criteria, Factual Background, and Analysis

At the outset, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to these claims.

A July 2007 rating decision denied the Veteran's claim of service connection for bilateral hearing loss based on a finding that a bilateral hearing loss disability was not shown (no current disability).  The Veteran did not appeal the decision (or submit new and material evidence in the year following) and it became final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In order to establish service connection for a claimed disability, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The pertinent evidence of record at the time of the July 2007 rating decision included the Veteran's service treatment records (STRs) and postservice VA treatment records from March to July 2007, including a report of a March 2007 new patient examination when the Veteran denied any hearing changes.  Neither the STRs nor the VA treatment records show a diagnosis of hearing loss.  

Evidence received since the July 2007 rating decision includes a report of a December 2009 VA audiological consultation.  The Veteran denied any hearing loss disability.  Audiometric studies revealed that he did not have a hearing loss disability, had normal hearing bilaterally, and had 100 percent word recognition.  Additional VA treatment records from April and August 2011 note the Veteran denied a history of hearing loss.  

Because the Veteran's claim of service connection for a bilateral hearing loss disability was previously denied on the basis that such disability was not shown, for evidence to be new and material, it would have to tend to show that the Veteran has, or has had, a hearing loss disability.  

While the reports of postservice VA treatment are new evidence (in that they were not previously associated with the record), they are not material evidence.  They do not show or suggest that the Veteran now has, or during the pendency of this claim has had, a bilateral hearing loss disability.  Therefore, they do not relate to the unestablished fact necessary to substantiate the claim; do not raise a reasonable possibility of substantiating the claim; and are not material.  

Accordingly, the Board finds that new and material evidence has not been received, and the claim of service connection for hearing loss may not be reopened.  




ORDER

The appeal to reopen a claim of service connection for bilateral hearing loss is denied.


REMAND

As noted above, the record reflects that the Veteran receives SSA disability benefits.  As medical records considered in connection with a SSA determination are constructively of record, they must be secured prior to adjudication of the claims.

Regarding the claims for increased ratings for left and right patellofemoral pain syndrome, in June 2011 the Board remanded this case for a VA examination to assess the current severity of the Veteran's left and right knee disabilities.  On December 2012 VA examination right knee range of motion was from 0 degrees extension to 90 degrees flexion (with pain at 70 degrees) and left knee range of motion was from 0 degrees extension to 70 degrees flexion (with pain at 70 degrees).  Repetitive testing did not show additional limitation of motion, but showed functional limitations to include, less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, deformity, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The examiner did not comment on the significance of these findings or quantify the associated functional impairment.  Therefore, the examination report is inadequate for rating purposes.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Consequently, another VA examination is necessary.

In June 2011, the Board remanded the case, in part, for a VA examination to determine the etiology of the Veteran's tinnitus.  A review of the record found that an audiological evaluation was scheduled.  The only documentation in the record regarding the evaliuation is a notation on a cover page that states, "This exam was cancelled by MAS."  A December 2012 supplemental statement of the case (SSOC) notes that the examination was scheduled for November 6, 2012 and the Veteran failed to appear (which does not accurately reflect the notation in the record).  The record does not contain a copy of an examination notice letter to the Veteran nor is there any documentation that he failed to appear; hence, the examination must be rescheduled.  

Furthermore, the record reflects that the Veteran receives ongoing VA treatment.  Updated records of VA treatment for the disabilities at issue are likely to contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1. The RO should secure and associate with the record any unassociated records of VA treatment the Veteran has received for the disabilities at issue (specifically including all generated since December 2012).  

The RO should secure from SSA a copy of the determination awarding the Veteran SSA disability benefits and copies of all medical records considered in connection with the award.

2. The RO should thereafter arrange for an orthopedic examination of the Veteran to determine the current severity of his right and left knee disabilities (and, if indicated, the lumbosacral strain).  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All indicated studies (specifically including ranges of motion, including any additional limitations due to pain/use) should be completed.  The examiner should specifically note(and quantify) any additional limitations due to repetitive range of motion testing.  

The examiner must explain the rationale for all opinions.

If and only if records received pursuant to the above directives show worsening of the Veteran's lumbosacral strain since the December 2012 the examination should include an assessment of the severity of the Veteran's lumbosacral strain.  Studies conducted should include ranges of motion, including notation of any additional limitations due to pain/use.  The examiner should specifically indicate indicate whther the thoracolumbar spine is ankylosed, and whether or not there are any related neurological manifestations (describing any found in detail).  

The examiner must explain the rationale for all opinions.

3. The RO should also arrange for an audiological evaluation of the Veteran to determine the likely etiology of his tinnitus.  A copy of the letter notifying the Veteran of the examination must be incorporated in the record.  The record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the provider should provide an opinion that responds to the following:  What is the most likely etiology for the Veteran's tinnitus?  Specifically, is it as least as likely as not (a 50 percent or greater probability) that the tinnitus is related to his military service to include as due to injury or event therein?

The examiner must explain the rationale for all opinions. 

4. The RO should then review the record and readjudicate the claims.  If any remains denied, the RO should issue an appropriate SSOC, and afford the Veteran, and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


